Case 4:18-cv-00442-ALM-CMC Document 203 Filed 09/02/20 Page 1 of 3 PageID #: 9720



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


  Edward Butowsky,

       Plaintiff,

  v.                                                     Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                     UNOPPOSED MOTION FOR STAY and
              UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to grant a 45-

  day stay of proceedings, further moving the Court to amend the scheduling order:

          As indicated in a letter from Plaintiff’s Counsel to the Court dated August 31,

  2020, Plaintiff’s Counsel began intensive outpatient treatment in the Dallas area on

  September 2, 2020, and he expects that to last from 3-4 weeks. 1 The Court is already

  aware of the Plaintiff’s medical circumstances, including his recent heart attack and hip

  surgery. Adding to Plaintiff’s delays, Plaintiff’s Counsel will now be unable to work for

  most of the next 3-4 weeks. The Plaintiff therefore moves the Court to stay the

  proceedings in this case for 45 days, and he further moves the Court to amend the

  scheduling order to postpone existing deadlines by 120 days, including the final pre-trial


  1
   As witnessed by his electronic signature on this document, Ty Clevenger declares under
  penalty of perjury under the laws of the United States that his statements in this motion are true
  and correct. If the Court wishes to know additional information about Mr. Clevenger’s treatment
  or medical circumstances, he will gladly provide that information at the Court’s request.

                                                 -1-
Case 4:18-cv-00442-ALM-CMC Document 203 Filed 09/02/20 Page 2 of 3 PageID #: 9721



  conference and the trial date.2 Plaintiff’s Counsel has conferred with counsel for the

  Defendants, and they do not oppose this request, so long as the scheduling order is

  extended by Plaintiff’s requested 120 days, including the final pre-trial conference and

  the trial date, to allow a reasonable period of time to accomplish all the tasks in this case

  that have been delayed by Plaintiff and his counsel..

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky



                             CERTIFICATE OF CONFERENCE

         I certify that I informed Laura Lee Prather and David J. Bodney, counsel for the
  Defendants, via email and telephone on August 31, 2020 and September 1, 2020, and
  they do no oppose this request.

                                             /s/ Ty Clevenger
                                             Ty Clevenger




  2
   With one important exception: the Plaintiff does not seek an extension of the Court’s October
  24, 2020 deadline for paying attorney fees and sanctions. See August 25, 2020 Order on Rule 37
  Sanctions Issues (Doc. No. 124).

                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 203 Filed 09/02/20 Page 3 of 3 PageID #: 9722



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed with the Court’s ECF system on
  September 2, 2020, which should result in automatic notification via email to all counsel
  of record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                            -3-
